Citation Nr: 1044540	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  99-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from September 1956 to September 
1958.  

This matter initially came before the Board on appeal from a June 
1997 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim of service 
connection for diabetes mellitus.  In April 2001, the Board 
reopened the claim and remanded the appeal for additional 
development.  In April 2006, the Board denied service connection 
for diabetes mellitus and the Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  Pursuant to a September 2006 Joint 
Motion for Remand, the Court vacated the Board's decision and 
remanded the matter for compliance with the terms of the Joint 
Motion.  The Board remanded the appeal for additional development 
in August 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

As indicated above, the Board remanded the appeal in August 2008, 
in part, to obtain a medical opinion concerning the date of onset 
of the Veteran's diabetes mellitus.  The Board included a 
detailed discussion of the Veteran's contentions and the 
objective medical evidence and lay statements of record, and 
requested that the examiner review the claims file and provide 
an opinion with analysis as to whether the Veteran's diabetes 
developed during service or within one year after service.  

A VA physician reviewed the record and provided an opinion that 
the Veteran's diabetes mellitus was not caused by the Veteran's 
service and was not a result of the Veteran's service.  The 
examiner discussed the objective medical evidence of record which 
disclosed a diagnosis of diabetes mellitus, newly discovered, and 
a blood sugar of 126, in 1973.  However, the examiner did not 
offer any substantive discussion or analysis as to the basis for 
the conclusion that the Veteran's diabetes diagnosed in 1973 was 
unrelated to his service, other than the fact that there was no 
medical evidence of laboratory examination of the blood prior to 
1973.  The examiner apparently found the lapse of time from the 
Veteran's discharge in 1958 to the medical treatment in 1973 
significant, but the examiner did not explain why that lapse of 
time might be significant.  

In particular, the examiner did not address the lay statements 
provided by the Veteran and his wife.  The Veteran and his first 
wife have submitted lay statements attesting to his symptoms of 
tiredness, hunger, unusual thirst, frequent urination, frequent 
nausea, weight loss without reason, wounds that did not heal, 
blurry vision, and numbness in his hands and feet during service.  
A statement from a private physician in 2001 is to the effect 
that the Veteran reported that he was diagnosed with diabetes in 
service.  

Without a discussion of the Veteran's allegations and the known 
facts vis-à-vis medical knowledge about diabetes, such as the 
normal or expected progression of diabetes mellitus, the opinion 
that the Veteran's diabetes was "not caused by or a result of 
Active duty service" does not provide a basis on which VA can 
address each of the points required by the Court of Appeals for 
Veterans Claims in its Remand of the appeal to VA.  What is 
needed to assist VA to resolve the claim is an expert medical 
analysis of the facts, based on review of the available medical 
reports and the Veteran's statements.  Because the questions 
posed by the Court are of an inherently medical nature, a well-
explained physician's opinion is required to resolve them.  

The Court has held that the Board is obligated by law to ensure 
that the RO complies with its directives; and where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Consequently, the appeal must be 
remanded to the RO for additional comment and opinion regarding 
the likely approximate date (year) of onset of the Veteran's 
diabetes.  Further discussion of the Veteran's current symptoms 
of diabetes, or the severity of the current symptoms, is not 
required, except to the extent that discussion of current 
manifestations of diabetes mellitus is relevant to the 
understanding of the likely date of onset of the disorder.  

Therefore, upon remand, the physician is requested to discuss 
whether the Veteran's lay description of the severity of his 
symptoms in service from 1956 to 1958, and the description 
contained in the supporting lay statement from the Veteran's 
first wife, is consistent with medical the course of his disease 
as documented in the available medical records from 1973 to the 
present.  This discussion requires more in-depth analysis than 
merely reiterating the content of the 1973 record, as was done in 
the prior VA examination reports.  The physician who provided the 
2009 opinion noted that the Veteran does not report seeking or 
requiring medical treatment for diabetes for fifteen years after 
his discharge from service, and the notation in the 1973 record 
that the Veteran's diabetes was "newly-discovered," but did not 
discuss the medical significance of these facts. 

Rather than a reiteration of the facts, the addendum opinion 
should compare the Veteran's documented symptoms to his lay 
reports of symptoms, and discuss the nature and course of the 
disease of diabetes as applied to this particular Veteran, given 
the available evidence.  In so doing, the physician must utilize 
medical expertise to provide a discussion of the scientific 
understanding of diseases, and of diabetes in particular, to 
arrive at a medically-supported conclusion as to the likely date 
of onset of the Veteran's diabetes.  

As noted in the Board's 2008 Remand, the Veteran's service 
treatment records are not available, and are thought to have been 
destroyed in a fire at the Federal facility used to store those 
records.  Destruction of service treatment records through no 
fault of the Veteran creates a heightened duty on the part of VA 
to assist the claimant in developing the claim, and to explain 
its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In light of the discussion above, and to ensure full compliance 
with due process requirements, further development is necessary 
prior to appellate review.  Accordingly, the claim is REMANDED 
for the following action:  

1.  The claims files and a copy of this 
remand should be forwarded to the VA physician 
who provided the August 2009 opinion.  If the VA 
physician who conducted the 2009 VA examination 
is no longer employed by VA, the claims file and 
a copy of this remand should be referred to 
another qualified provider for the opinion(s) set 
forth below.   
	(a) The examiner/reviewer should provide an 
addendum opinion as to whether it is at least 
as likely as not that the Veteran's diabetes 
was first manifested during or developed during 
the Veteran's service from September 1956 to 
September 1958.  
	(b) If the examiner concludes that the 
Veteran's diabetes was not manifested during the 
Veteran's service from September 1956 to 
September 1958, the examiner should provide an 
opinion as to whether it is at least as likely 
as not that the Veteran's diabetes was first 
manifested during or developed during the year 
following the Veteran's September 1958 service 
discharge, that is, by about September 1959.  

The examiner/reviewer should address and discuss 
the evidence favorable to the Veteran's claim, 
particularly, whether the Veteran's lay 
description of symptoms experienced beginning in 
1956 through 1958, and the description contained 
in the supporting lay statement, is consistent 
with the course of diabetes as documented in the 
available medical records from 1973 to the 
present and medial understanding of diabetes.  
The examiner/reviewer should discuss the 2001 
opinion from J.C.R.C., MD, (volume III of the 
claims files).  The examiner should explain what 
facts shown by the objective evidence are 
significant, and discuss why those facts are 
significant.  The physician is requested to 
discuss the Veteran's report of onset of symptoms 
in light of medical knowledge of the nature and 
course of the disease of diabetes as applied to 
this particular Veteran, given the available 
evidence.  

If the examiner/reviewer is unable to render an 
opinion without resort to speculation, this 
should be noted and explained.  If the reviewer 
cannot provide a requested opinion without resort 
to speculation, the reviewer should identify the 
evidence required in order to render the opinion 
non-speculative.  The AMC/RO should attempt to 
obtain any identified evidence.  Then, the 
request for an opinion should be returned to the 
reviewer for completion of the opinion.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.  

2.  After the requested development has been 
completed, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his attorney should be furnished a 
supplemental statement of the case, and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

